Title: To Thomas Jefferson from Joseph Wilkinson, 20 December 1808
From: Wilkinson, Joseph
To: Jefferson, Thomas


                  
                     Sir
                     
                     Colvert County Maryland Decr. 20th. 1808
                  
                  I beg leave to recommend to your patronage the Bearer Doctor James H. Blake, who descended from one of the oldest and most respectable Families in Maryland; He has been a zealous and uniform Republican, and has sunk much of a handsome patrimony in support of his principles.
                  Doctor Blake having a growing family and being now a resident in Washington, will gratefully acknowledge any service you may think proper to render him, and I am certain you will never have cause to regret any confidence you may place in him—To serve him will be to oblige—Your steady supporter and faithful Friend
                  
                     Joseph Wilkinson
                     
                     
                  
                  
               